



EXHIBIT 10.1


AMENDMENT NO. 3 TO ASSET-BASED REVOLVING CREDIT AGREEMENT AND AMENDMENT NO. 1 TO
PLEDGE AND SECURITY AGREEMENT
THIS AMENDMENT NO. 3 TO ASSET BASED REVOLVING CREDIT AGREEMENT AND AMENDMENT NO.
1 TO PLEDGE AND SECURITY AGREEMENT is entered into as of May 15, 2017 (this
“Amendment”) by and among Warrior Met Coal, Inc., a Delaware corporation (f/k/a
Warrior Met Coal, LLC, a Delaware limited liability company) (“Holdings”),
certain of its subsidiaries identified therein as borrowers (together with
Holdings, each a “Borrower” and collectively, the “Borrowers”), each lender from
time to time party to the Credit Agreement (the “Lenders”) and Citibank, N.A.,
as administrative agent and collateral agent (in such capacities, including any
successor thereto, the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, Holdings, certain of its subsidiaries, the Lenders and the
Administrative Agent are parties to that certain Asset-Based Revolving Credit
Agreement, dated as of April 1, 2016 (as amended by (i) that certain Amendment
No. 1 to Asset-Based Revolving Credit Agreement, dated as of January 23, 2017,
(ii) that certain Amendment No. 2 to Asset-Based Revolving Credit Agreement,
dated as of March 24, 2017, and (iii) as further amended, restated,
supplemented, and/or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement” and as amended by this Amendment, the “Amended
Credit Agreement”);
WHEREAS, Holdings, certain of its subsidiaries, the Lenders and the
Administrative Agent are parties to that certain Pledge and Security Agreement,
dated as of April 1, 2016 (as amended, restated, supplemented, and/or otherwise
modified from time to time prior to the date hereof, the “Security Agreement”
and as amended by this Amendment, the “Amended Security Agreement”); capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Amended Credit Agreement or the Amended Security Agreement, as
applicable;
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement and the Security
Agreement as provided herein;
WHEREAS, pursuant to such request, the Administrative Agent and the undersigned
Lenders, constituting the Required Lenders, are willing to amend the terms of
the Credit Agreement and the Security Agreement, in each case, subject to the
terms and conditions hereof;
NOW, THEREFORE, in consideration of the mutual agreements contained in this
Amendment, the Amended Credit Agreement and the Amended Security Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1. Amendments.  
(a)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (v) of the definition of “ABL Priority Collateral” in its
entirety as follows:
“(v)    all cash, Money and Cash Equivalents (other than (1) identifiable
Proceeds of any Non-ABL Priority Collateral and (2) cash solely for so long as
it is pledged to third parties to the extent permitted under Sections 7.01(f),
(g) or (s));”
(b)    Section 7.01 of the Credit Agreement is hereby amended by (1) deleting
“and” immediately after clause (r) thereof, (2) re-ordering clause (s) thereof
as a new clause (t), and (3) adding the following as a new clause (s):
“(s)     Liens on cash securing Indebtedness to the extent permitted by Section
7.02(f); and”.


1

--------------------------------------------------------------------------------





(c)    Section 7.06 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
“Notwithstanding anything in this Agreement to the contrary, the foregoing
provisions of this Section 7.06 will not prohibit the payment of any Restricted
Payment within 60 days after the date of declaration thereof if at the date of
declaration such payment would have complied with the provisions of this
Agreement if made on such date of declaration.”
(d)    Section 2.01(b) of the Security Agreement is hereby amended by (1)
deleting “and” immediately after clause (x) thereof, (2) re-ordering clause (xi)
thereof as a new clause (xii), and (3) adding the following as a new clause
(xi):
“(xi)    any cash solely for so long as it is pledged to third parties to the
extent permitted by Sections 7.01 (f), (g) and (s) of the Credit Agreement;
and”.
SECTION 2        Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and the Lenders, as of the Third Amendment
Effective Date, that:
(a)    No Default. Immediately after giving effect to this Amendment, no Default
or Event of Default has occurred and is continuing.
(b)    Representations and Warranties True and Correct. Immediately after giving
effect to this Amendment, each of the representations and warranties of the Loan
Parties set forth in the Loan Documents shall be true and correct in all
material respects (or, with respect to any representation or warranty that is
itself modified or qualified by materiality or a “Material Adverse Effect”
standard, such representation or warranty shall be true and correct in all
respects) with the same effect as if made on the Third Amendment Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (or, with respect to any representation or
warranty that is itself modified or qualified by materiality or a “Material
Adverse Effect” standard, such representation or warranty shall be true and
correct in all respects) as of such earlier date.
SECTION 3    .    Effectiveness. This Amendment shall become effective on the
date (the “Third Amendment Effective Date”) on which the Administrative Agent
shall have received:
(a)    a signed counterpart of this Amendment from each Loan Party and each
Lender;
(b)    no Default or Event of Default shall have occurred and be continuing, or
would result from, the consummation of the transactions contemplated by this
Amendment (including any Credit Extension to be made on the Third Amendment
Effective Date and the application of the proceeds thereof);
(c)    the representations and warranties of each Loan Party and its
Subsidiaries contained in this Amendment and each other Loan Document, shall be
true and correct in all material respects (or, if such representation or
warranty is subject to a materiality or Material Adverse Effect qualification,
in all respects) on and as of the Third Amendment Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (or,
if such representation or warranty is subject to a materiality or Material
Adverse Effect qualification, in all respects) as of such earlier date; and
(d)    a certificate signed by a Responsible Officer of Holdings certifying that
the conditions set forth in Sections 3(b) and 3(c) have been satisfied as of
such date
SECTION 4    . Reaffirmation and Consent.
(a)    Each Loan Party hereby consents to the execution, delivery and
performance of this Amendment and agrees that each reference to the Credit
Agreement or to the Security Agreement in the Loan Documents shall, on and


2

--------------------------------------------------------------------------------





after the Third Amendment Effective Date, be deemed to be a reference to the
Amended Credit Agreement or the Amended Security Agreement, respectively.
(b)    Each Guarantor party hereto hereby consents to the terms and conditions
of this Amendment, the Amended Credit Agreement and the Amended Security
Agreement.
(c)    Each Borrower and each Guarantor hereby acknowledges and agrees that (i)
all of its respective obligations and liabilities under the Credit Agreement and
the Security Agreement, as applicable, are reaffirmed, and remain in full force
and effect, and (ii) after giving effect to this Amendment, all of its
respective obligations and liabilities under the Loan Documents to which it is a
party, as such obligations and liabilities have been amended by this Amendment,
are reaffirmed, and remain in full force and effect.
(d)    Each Loan Party hereby irrevocably and unconditionally ratifies and
reaffirms each Lien granted by it to the Administrative Agent for the benefit of
the Secured Parties under each of the Loan Documents to which it is a party,
which Liens shall continue in full force and effect during the term of the
Amended Credit Agreement, and shall continue to secure the Obligations, in each
case, on and subject to the terms and conditions set forth in the Amended Credit
Agreement, the Amended Security Agreement and the other Loan Documents.
(e)    Nothing in this Section 4 shall create or otherwise give rise to any
right to consent on the part of the Guarantors to the extent not required by the
express terms of the Loan Documents.
SECTION 5     Costs and Expense. Each Borrower hereby reconfirms its obligations
pursuant to Section 11.04(a) of the Credit Agreement to pay and reimburse the
Administrative Agent for all reasonable costs and expenses (including, without
limitation, reasonable fees of counsel) incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment and all other
documents and instruments delivered in connection herewith.
SECTION 6     No Waiver; Continuing Effect. This Amendment shall be effective
only in this specific instance for the specific purpose set forth herein. Except
as otherwise expressly provided herein, the Credit Agreement and the other Loan
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects. Without limiting the generality of the
foregoing, the Collateral Documents and all of the Collateral described therein
shall continue to secure the payment of all Obligations of the Loan Parties, as
amended by this Amendment. Except as expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as an amendment
or waiver of any right, power or remedy of the Administrative Agent or the
Lenders under the Credit Agreement or any other Loan Document, nor constitute a
waiver of, or consent to, any Default or Event of Default now existing or
hereafter arising under the Credit Agreement or any other Loan Document and the
Administrative Agent and the Lenders expressly reserve all of their rights and
remedies under the Credit Agreement and the other Loan Documents, under
applicable law or otherwise. This Amendment shall constitute a Loan Document.
SECTION 7    . Governing Law; etc. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The provisions in Sections
11.14(b), 11.14(c) and 11.15 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis.
SECTION 8    . Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 9    . Headings. Section headings in this Amendment are included for
convenience of reference only and shall not affect the interpretation of this
Amendment.
SECTION 10    . Binding Effect; Illegality. This Amendment shall be binding upon
and inure to the benefit of the Loan Parties, the Administrative Agent and the
Lenders and their respective successors and assigns in accordance


3

--------------------------------------------------------------------------------





with the terms of the Amended Credit Agreement. The illegality or
unenforceability of any provision of this Amendment or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Amendment or any
instrument or agreement required hereunder.
SECTION 11    . No Novation. Neither this Amendment nor the Amended Credit
Agreement shall constitute a novation of the Credit Agreement or any of the
Obligations thereunder.
[Signature Pages Follow]




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWERS AND GUARANTORS:


WARRIOR MET COAL, INC.
WARRIOR MET COAL GAS, LLC
WARRIOR MET COAL MINING, LLC
WARRIOR MET COAL TRI, LLC
WARRIOR MET COAL BCE, LLC
WARRIOR MET COAL LAND, LLC
WARRIOR MET COAL WV, LLC
WARRIOR MET COAL LA, LLC,


By: /s/ Dale W. Boyles                
Name: Dale W. Boyles
Title:    Chief Financial Officer


WARRIOR MET COAL INTERMEDIATE HOLDCO, LLC
By: Warrior Met Coal, Inc., its sole member and manager






By: /s/ Dale W. Boyles    
Name: Dale W. Boyles
Title:    Chief Financial Officer


[Signature Page to Amendment No. 3 to ABL Credit Agreement]

--------------------------------------------------------------------------------







CITIBANK, N.A.,
as Administrative Agent, a Lender,
L/C Issuer and Swingline Lender


By: /s/ Allister Chan                
    Name: Allister Chan
    Title: Vice President










[Signature Page to Amendment No. 3 to ABL Credit Agreement]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender and L/C Issuer


By: /s/ Robert Hetu                    
    Name: Robert Hetu
    Title: Authorized Signatory




By: /s/ Lingzi Huang                    
    Name: Lingzi Huang
    Title: Authorized Signatory






[Signature Page to Amendment No. 3 to ABL Credit Agreement]

--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender


By: /s/ Dmitriy Barskiy                
    Name: Dmitriy Barskiy
    Title: Vice President






[Signature Page to Amendment No. 3 to ABL Credit Agreement]

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
as a Lender


By: /s/ John Bruzzese                    
    Name: John Bruzzese
    Title: Attorney in Fact


[Signature Page to Amendment No. 3 to ABL Credit Agreement]

--------------------------------------------------------------------------------






BMO HARRIS BANK, N.A.,
as a Lender



By: /s/ Sarah Yates                    
    Name: Sarah Yates
    Title: Vice President




[Signature Page to Amendment No. 3 to ABL Credit Agreement]